Citation Nr: 1403362	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-14 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

The Veteran is represented by:  Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.  During the pendency of this appeal, the Veteran's claims file was transferred to the RO in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During the pendency of the appeal with respect to the above-captioned claim, the Veteran informed VA that he was incarcerated in federal prison.  In August 2013, the Veteran underwent a VA examination to assess the severity of his service-connected diabetes mellitus, type II.  The August 2013 VA examiner indicated that the Veteran continued to be incarcerated.  

The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In his April 2013 substantive appeal, the Veteran indicated on a VA Form 9 that he did not want a hearing with a member of the Board.  With that said, however, in a written statement associated with his substantive appeal, the Veteran expressed a desire for a Board hearing, but essentially indicated that he did not believe VA was capable of providing him a hearing due to his incarceration.

Contrary to the Veteran's conclusion, a claimant is entitled to a hearing if one is requested.  38 C.F.R. § 20.700(a) (2013).  Indeed, VA has procedures to accommodate incarcerated claimants who request a hearing.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2013) (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, ch. 4 sec. 1(j) (2013) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  Moreover, 38 C.F.R. § 20.700 provides for electronic hearings where "suitable facilities and equipment are available ," and that "any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board."  38 C.F.R. § 20.700(e).

There was no indication in the claims file that the RO provided the Veteran notice of the provisions cited above.  Further, there was no indication that the RO disabused the Veteran of his conclusion that VA was unable to provide him with a Board hearing pursuant to his above-captioned claim.  

The Board accepts the Veteran's April 2013 statements as a request for a Board hearing pursuant to his above-captioned claim.  38 C.F.R. § 20.202 (2013) (VA must liberally construe all documents filed by a claimant).

While VA does not have authority under 38 U.S.C.A. § 5711 (West 2002) to require a correctional institution to release a Veteran so that VA can provide him the necessary hearing at the closest RO, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic videoconference hearing.  In addition, and as noted above, when a claimant is incarcerated, a claimant's representative will be permitted to present evidence and call witnesses on behalf of the claimant.  M21-1 MR, pt. I, ch.4, sec. 1(i)-(j).  Moreover, the Veteran may defer his appeal if he is to be released from incarceration in the near future, provide oral argument on an audio cassette to be transcribed, or submit written argument.

As such, the Board finds that a remand is in order to determine whether the Veteran's hearing request can be facilitated to the extent possible through applicable VA regulations and in accordance with his due process rights.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran of his right to a hearing before a Veterans Law Judge of the Board, including the various alternatives to appearing for the hearing in person, to include a personal appearance by his representative on his behalf who may call witnesses to present testimony on the Veteran's behalf, with the Veteran's authorization for VA to release information contained in his claims folder to such witnesses.  

2.  The RO should then contact the correctional facility where the Veteran is incarcerated and inquire as to the feasibility of accommodating his request for a Board hearing, including via a video-conference hearing at the facility, should such technology be available. 

If feasible, the RO should make arrangements to schedule the Veteran for a Board hearing in accordance with applicable procedures and available accommodations at the correctional facility, or alternately with his representative on his behalf, before a Veterans Law Judge of the Board.  See, e.g., Veterans Benefits Administration  Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i).  The Veteran and/or his representative should be notified of the time and place to report for the hearing. 

If the scheduling of a hearing before a Veterans Law Judge of the Board is not feasible in this case, written documentation to that effect should be associated with the Veteran's claims file. 

3.  Thereafter, the matter on appeal should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

